Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Claims 1-2 and 4-8 are currently pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 17, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: the “recruitment module”, “test module”, “assessment module”, “selection module”, “pre-boarding module”, “verifier module” and “onboarding module” in claims 1 and 8. The term "module" is not preceded by a structural modifier and is considered to be an equivalent placeholder to the use of "means". The examiner asserts that these generic placeholders are not directed towards any particular type of structural element and are merely directed towards general language to encompass the structural components for which they are to supposed to correspond to.
Such claim limitation(s) is/are: the “allotment module” and “updater module” in claims 3 and 9. The term "module" is not preceded by a structural modifier and is considered to be an equivalent placeholder to the use of "means". The examiner asserts that these generic placeholders are not directed towards any particular type of structural element and are merely directed towards general language to encompass the structural components for which they are to supposed to correspond to.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
For claims 1 and 8, the claims recites the calculation of an assessment score for each of the candidates based on test responses for the test cases provided to each of the candidates and candidate application details. Upon consulting the specification for guidance on how the claimed invention is achieving the claimed result of calculating an assessment score, it is noted that the specification as originally filed does not set forth how the computation is caused to occur other than to disclose that the candidates can be selected based on the assessment score. Even when considered with the fact that the applicant recites and discloses the use of an assessment score, the written description problem remains because this still does not address the issue of how the claimed invention achieves the claimed result of calculating the assessment score. The broad disclosure to using an assessment score to select candidates is not sufficient to explain how the applicant envisioned the claimed invention to work such that possession under the written description part of 35 U.S.C. 112(a) has been satisfied. Other than disclosing and claiming a desired end result to be achieved, the specification does not set forth sufficient detail to convey to one of skill in the art that the applicant was in possession of an invention as claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
For claims 1 and 8, the scope of the claimed “assessment module” that is claimed as being configured to calculate an assessment score is not clear and is considered to be indefinite. The specification does not set forth an algorithm by which the claimed invention is calculating the assessment score. Because the claimed element of “assessment module” has been interpreted to be invoking 35 U.S.C. 112(f), the specification must set forth or describe in some fashion the corresponding algorithm that is being used to calculate the assessment score of the claims. For the same reasons set forth for the written description rejection under 35 U.S.C. 112(a) above, the scope of this claim language is indefinite because the specification does not disclose the algorithm that is covered by the 35 U.S.C. 112(f) language. This renders the scope of the claims as indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2,  and 4-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite a system and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of automated onboarding.  
Using claim 8 as a representative example that is applicable to claims 1, the abstract idea is defined by the elements of:
storing a plurality of pre-defined system processing rules; receiving the pre-defined system processing rules and generating system processing commands; storing details of existing employees; storing details related to vacant positions within an organization; receiving and storing candidate application details with respect to a plurality of candidates, corresponding to the vacant positions; receiving the candidate application details, and providing a test case to each of the candidates; receiving test responses for the test cases provided to each of the candidates and candidate application details, and computing assessment score for each of the candidates; receiving the assessment score corresponding to each of the candidates and selecting the candidates based on the assessment score); receiving the candidate application details of the selected candidates, and identifying and receiving missing details of the selected candidates, from the corresponding selected candidates to obtain complete details; verifying the complete details of the selected candidates to obtain verified details; and facilitating onboarding of the selected candidates
The above limitations are reciting a process that can be performed mentally and that constitutes a mental process type of abstract idea (in view of the 2019 PEG). The claimed process of storing rules, receiving rules, storing details and receiving rules is akin to making an observation and/or an evaluation that can be performed in the human mind.  The above noted limitations that are considered to be defining the abstract idea are fully capable of being done mentally as far as a parson  can receive the assessment score corresponding to each of the candidates and manually (mentally) select the candidates based on the assessment score. The claimed concept that is defined by the above noted claim limitations is facilitating onboarding, which falls into the category of being a method of organizing human activities per the 2019 PEG.
nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of a system for facilitating onboarding (generically and broadly recited) that is comprised of a memory (102), a processor (104), a database (106), a vacancy repository (108),  a recruitment module (110), a test module (112), an assessment module (114),  a selection module (116),  a pre- boarding module (118),  a verifier module (120) and an onboarding module (122), all of which are reciting generic and conventional computing technology that is merely being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claimed memory and processor with a database are broadly recited and amount to reciting a scope that includes generic computer technology. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.   
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computing device with a memory and processor and to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
For claim 2, the comparison of a photograph of a selected candidate is reciting a further embellishment of the same abstract idea that was found for claim 1. The claimed step/function(s) can be mentally performed by people. The reference to the verifier module has been treated in 
For the new limitations (which were claims 3 and 9), the storing of details related to occupied and unoccupied assets is a further recitation to the same abstract idea of claim 1. Storing data is merely instructing one to practice the invention using computers and digital data as opposed to data on written paper. This is just linking the execution of the abstract idea to computers and does not provide a practical application or significantly more, see MPEP 2106.05(f). 
For claim 4, sending an alert to the selected candidates is a further embellishment of the abstract idea of claim 1. The reference to the pre-boarding module has been treated in the same manner as the claim 1, to which applicant is referred. Sending an alert is merely instructing one to practice the invention using computers. Nothing is claimed that provides a practical application or significantly more, see MPEP 2106.05(f).
For claim 5, providing vacant positions details is a further embellishment of the abstract idea of claim 1. Providing vacant positions to job portals using an automated system is merely instructing one to practice the invention using computers.  This does not provide for integration into a practical application at the 2nd prong and does not provide significantly more at step 2B, see MPEP 2106.05(f).
For claim 6, the determination of the details of existing employees is the same abstract idea of claim 1 and represents further steps/functions that can be performed mentally. Nothing is claimed that provides a practical application or significantly more, see MPEP 2106.05(f).
For claim 7, the determination of the predefined system processing rules is the same abstract idea of claim 1 and represents further steps/functions that can be performed mentally. 
Claims 1-2 and 4-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more in view of 2019 PEG. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 4, 5 and  8 are rejected under 35 U.S.C. 103 as being unpatentable over Vlanjic et al (US 2007/0239513 A1) in view of Agrawal et al. (US 2015/0006417 A1), further in view of Vivadelli (US 2008/0059254 A1).
Regarding claims 1 and 8:
Vlanjic discloses:
An automated system for onboarding, said system comprising {See at least paragraph [0007] A system for employee recruitment}: 
a memory configured to store a plurality of pre-defined system processing rules and a plurality of test cases {See at least Fig. 1 and paragraph [0018] the system for employee recruitment includes at least one server, user device, administrator device and storages devices}
a processor configured to cooperate with the memory to receive the pre-defined system processing rules and further configured to generate system processing commands {See at least Fig. 1 and paragraph [0018] the system for employee recruitment includes at least one server, user device, administrator device and storages devices}
a database configured to store details of existing employees {See at least paragraph [0018] One or more storage devices may contain a database}; 
a vacancy repository  configured to store details related to vacant positions within an organization {See at least paragraph [0026] Open positions generated from a database}; 
a recruitment module configured to receive and store candidate application details with respect to a plurality of candidates, corresponding to the vacant positions {See at least paragraph [0031] Applicant submitting application for an open position; [0032] Several applicants completed applications for one position}; 
a pre-boarding module configured to cooperate with the recruitment module and the selection module  to receive the candidate application details of the selected candidates, and further configured to identify and receive missing details of the selected candidates, from the corresponding selected candidates to obtain complete details {See at least Fig. 4; paragraph [0028] Application is checked for errors and applicant is redirected to edit application};
a verifier module configured to receive and verify the complete details of the selected candidates to obtain the verified details {See at least paragraph [0031] Application selected is marked complete}; 
an onboarding module configured to receive the verified details, and facilitate onboarding of the selected candidates {See at least paragraph [0033] Applicant hired for position}.
Vlanjic does not disclose:
a test module configured to receive the candidate application details, and further configured to provide a test case to each of the candidates {Examiner interprets “candidate application details” as including the position the candidate has applied for. Examiner interprets “test case” as a test. Agrawal discloses creating a test for an applicant and being able to add and remove questions from the test based on the position, see at least paragraph [0066]. Agrawal further discloses administering a test to applicant, see at least paragraph [0067].} It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Vlanjic does not disclose:
an assessment module configured to receive test responses for the test cases provided to each of the candidates and candidate application details, and further configured to compute assessment score for each of the candidates {Examiner interprets “test responses” as responses and answers to test questions. Examiner interprets “assessment score” as a grade. Agrawal discloses receiving the applicant’s responses and answers and grading the test, see at least paragraph [0067].}  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Vlanjic with the ability to receive and grade an applicant’s responses to test questions so that employers can verify that applicants have the skills they said they do in their application and/or interview. 
Vlanjic does not disclose:
a selection module configured to receive the assessment score corresponding to each of the candidates and further configured to select the candidates based on the assessment score {Examiner interprets “assessment score” to be a part of results of an applicant’s test. Examiner interprets “select” as shortlist. Agrawal discloses reporting an applicant’s test results, see at least paragraph [0068]. Agrawal further discloses shortlisting a candidate based on their test score, see at least paragraph [0017]}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Vlanjic with the ability to select candidates based on their assessment score so that employers don’t waste their time with candidates that don’t have the knowledge necessary for the position, as taught by Agrawal. 

an asset repository configured to store details relating to occupied and unoccupied asset {Examiner interprets “asset repository” as inventory component 112.  See at least paragraph [0079]  inventory component 112 storing availability information for resources that can be reserved. The reservable resources include physical workspaces 111 and physical items 113.} 
a cubicle repository configured to store details relating to occupied and unoccupied cubicles {See at least paragraph [0079] Inventory component 122 that stores information about physical workspaces 111 including cubicles}; 
an employee identification number generator  configured to generate a unique employee identification number {See at least paragraph [0081] User identification for each user can be an employee number. Examiner considers the employee number being used as already having been generated}; 
an allotment module configured to cooperate with the asset repository, the cubicle repository, and the employee identification number generator, and further configured to allot assets, cubicle and the employee identification number to the selected candidates based on the verified details {Examiner interprets “verified details” authentication. See at least paragraph [0084] Transaction management system allows requests for resources to be created and modified; [0086] Users can be required to authenticated using a password or biometric authentication before requesting resources};
an updater module configured to update the details relating to allotted assets, cubicle and the employee identification number of the selected candidates in the database {Examiner details” as modifiable parameters. See at least paragraph [0097] A user is able to modify parameters of an existing reservation for resources}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Vlanjic in view of Agrawal with the ability to store and update details regarding the utilization of assets so that same asset is not allocated to different employees at the same time. For instance, assigning an employee a cubicle that is not occupied by another employee at that time is something that one of ordinary skill in art would understand. It is obvious to not allocate the same resource to multiple people at the same time, as taught by Vivadelli. 
Regarding claim 4:
Vlanjic in view of Agrawal discloses the limitations of claim 1. Vlanjic further discloses:
wherein the pre- boarding module is configured to send an alert to the selected candidates for receiving the missing details {See at least paragraph [0029] Applicant instructed to complete second part of application}.
Regarding claim 5:
Vlanjic in view of Agrawal discloses the limitations of claim 1. Vlanjic further discloses:
wherein the vacant positions details are provided to job portals to receive job applications {See at least paragraph [0026] List of open positions on public website}.
Regarding claim 6:
Vlanjic in view of Agrawal discloses the limitations of claim 1 and does not disclose but Vivadelli discloses:

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the applicant screening of Vlanjic and Agrawal with the details of existing employees of Vivadelli so that selected applicants are not allocated assets reserved by existing employees. One of ordinary skill in the art would have recognized asset allocation is a common in the workplace, as taught by Vivadelli.
Regarding claim 7:
Vlanjic in view of Agrawal discloses the limitations of claim 1 and does not disclose but Vivadelli discloses:
wherein the predefined system processing rules include assessment rules, selection rules, pre- boarding rules, verification rules, onboarding rules, and allotment rules {Examiner interprets “assessment rules, selection rules, pre- boarding rules, verification rules, onboarding rules, and allotment rules” as instructions to be performed by a general computer. See at least paragraph [0078] A system for managing workplace resources with a network including a variety of software; [0119] The system can accessed by computers over a variety of communication networks including the Internet or private network}.
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the applicant screening of Vlanjic and Agrawal with the processing of Vivadelli in order to be able to allocate resources to employees from a computer connected to a network (the web). One of ordinary skill in the art would have recognized processing data is generic computing technology.
2 is  rejected under 35 U.S.C. 103 as being unpatentable over Vlanjic et al (US 2007/0239513 A1) in view of Agrawal et al. (US 2015/0006417 A1), further in view of Vivadelli (US 2008/0059254 A1), further in view of Ruffolo (US 2015/0095077 A1).
Regarding claim 2:
Vlanjic in view of Agrawal discloses the limitations of claim 1 and does not disclose but Ruffolo discloses:
wherein the verifier module includes a photograph comparator configured to compare a photograph of the selected candidate clicked at a time of the onboarding, with a photograph of the candidate taken at a time of interview to avoid proxy hiring {See at least paragraph [0027] Capturing an image of an identification card from a prospective employee to verify their identity. Examiner interprets the captured image of the prospective employee’s identification card as a photograph of the selected candidate since identification cards include information regarding the identity of a person, including a photograph of the person; [0077] Comparing images of a prospective employee to verify their identity. The comparison can be made with any image(s) available to human resources personnel including the image of an identification card and an image of a user captured during a video conference with human resources personnel. Examiner considers a video conference to be equivalent to an interview}. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the applicant screening of Vlanjic and Agrawal with the facial recognition for verification of Ruffolo because applicants may have different people interview for them at various stages of an interview process. One of ordinary skill in the art would have recognized facial recognition could be used to verify the identity of the applicants, as taught by Ruffolo. 
Response to Arguments
Claim Interpretation:
Applicant’s arguments are fully considered, but are deemed unpersuasive. Applicant’s arguments regarding claim interpretation begin on Page 7 and continue until the top of Page 9. While the Examiner appreciates Applicant’s remarks that one of ordinary skill can enable the claim limitation, this is not what a claim interpretation under 35 U.S.C. 112(f) is directed to. When there are generic placeholders such as a recruitment module, test module, etc., the Specification has to clearly define what structure and structural equivalents these modules are directed to. Typically module is only directed towards software, but based on Applicant’s remarks which state that the modules are any combination of software and hardware, the Examiner is not clear is this could be all hardware or all software. If it is all hardware, then what are the closed-ended list of structures and equivalents that “module” is directed to? As such, the claim interpretation is maintained. 
35 U.S.C. 112(a):
Applicant’s arguments are fully considered, but are deemed unpersuasive. The Examiner does not see, on Pages 12 or 13, a way of determining the assessment score. As noted above, the assessment is done by way of mere generalities such as job experience, education, certification, skills, “and the like.” This is akin to claiming any and all known and known ways of calculating 
35 U.S.C. 112(b):
While the rejection to claim 5 has been withdrawn, the indefiniteness rejection to claims 1 and 8 are maintained for the reasons discussed in the claim interpretation section above.  
35 U.S.C. 101 Rejections:
Applicant’s arguments are fully considered, but are deemed unpersuasive. Applicant’s arguments begin on Page 13 and continue through Page 24. Pages 13 and 14 4recites Alice language and claim language. Page 15 merely recites that the claims are not directed to an abstract idea, and Pages 16-18 recite Alice framework. Page 18 then merely states that the claim limitations present disclosure to facilitate automatic, fast, and seamless recruitment and onboarding of candidates and are not drawn to a mental process. This is reiterated on Pages 19 and 20, with Page 21 reciting claim language. However, no where does Applicant rebut the specific arguments of the 35 U.S.C. 101 rejections, specifically: 
The above limitations are reciting a process that can be performed mentally and that constitutes a mental process type of abstract idea (in view of the 2019 PEG). The claimed process of storing rules, receiving rules, storing details and receiving rules is akin to making an observation and/or an evaluation that can be performed in the human mind.  The above noted limitations that are considered to be defining the abstract idea are fully capable of being done mentally as far as a person can receive the assessment score corresponding to each of the candidates and manually (mentally) select the candidates based on the assessment score. The claimed concept that is defined by the above noted claim limitations is facilitating onboarding, which falls into the category of being a method of organizing human activities per the 2019 PEG.

35 U.S.C. 103 Rejections:
Applicant’s arguments are fully considered, but are deemed unpersuasive. Applicant’s arguments begin on Page 24 and continue through Page 29. Page 24 and 25 disclose features of the invention. The Examiner is not quite clear what limitations Applicant is arguing beginning on Page 25. For example, Applicant argues that Vlanjic does not teach the pre-boarding module including verification of details such as photograms. Photograms are not recited in claim 1, but they are in claim 2, and this is taught by Ruffalo. Pages 26 and 27 focus on Agrawal, but asserts that the referneces do not teach features like removing black-listed candidates, which was not claimed. Applicant then argues, for claim 4, that Vlanjic is not directed to onboarding, but it is clearly directed to checking and hiring applicants, which is onboarding. 
For claims 3, 6, and 7 again the Examiner is not clear what limitations are being argued. The features listed at the bottom of Page 29 do not appear to relate to claims 3, 6, and 7. 
Prior art made of record but not relied on
Pfenninger et al. (US 2006/0235884 A1) discloses a system and method for evaluating talent and performance. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687